
	

114 HR 190 IH: Making Servicemember Foreclosure Protections Permanent Act
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 190
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To make foreclosure and eviction protections for servicemembers permanent, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Making Servicemember Foreclosure Protections Permanent Act.2.Extended period of protections for members of uniformed services relating to mortgages, mortgage
			 foreclosure, and eviction made permanentSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208) is amended by striking paragraphs (1)
			 and (3).
